            Case 1:20-mc-00364-PAE Document 8 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 _________________________________
                                                                 20-mc-364
                                              ) Civ. Action No. ______________
 In re:                                       )
                                              )
 DMCA SUBPOENA TO                             ) ORDER
 AMAZON.COM, INC. and AMAZON                  )
 WEB SERVICES, INC.                           )
                                              )
 _________________________________


          This matter comes before the Court upon the ex parte application of movant E. Mishan &

Sons, Inc. (“Emson”) along with the Declaration of Bradley Corsello and supporting documents

for the signing of a Subpoena directing AMAZON.COM, INC. and AMAZON WEB

SERVICES, INC. to produce the identity of entities believed to be infringing on the copyrights

of Emson.

          Having considered the Declaration and all documents submitted in support of the instant

application the Court finds good reason to issue and order directing the clerk to issue said

subpoena and therefore:

          The Clerk of Court is respectfully direct to issue the Subpoena for AMAZON.COM,

INC. and AMAZON WEB SERVICES, INC. as sought by the movant.


                               SO ORDERED.
                                                
                                           __________________________________
                                                 PAUL A. ENGELMAYER
                                                 United States District Judge

                               December 7, 2020
